Exhibit 10.25

Susquehanna Bancshares, Inc.

Board Compensation

Effective January 1, 2014

Holding Company and Bank Directors*

 

Director Compensation Category

   Effective 1/1/14  

Annual Retainer

   $ 30,000  

Equity - Restricted Stock

   $ 50,000  

All Boards - Meeting Fee

   $ 1,500  

All Committees - Meeting Fee

   $ 1,200  

Lead Director Annual Retainer

   $ 30,000  

Audit Committee Chair Annual Retainer

   $ 12,500  

Compensation Committee Chair Annual Retainer

   $ 12,500  

Nom. & Corp. Governance Chair Annual Retainer

   $ 7,500  

Risk Committee Chair Annual Retainer

   $ 7,500  

Telephone Participation Meeting Fee

    
  60% of In-Person
Meeting Fee   
** 

 

* Only one fee will be paid for participation in combined holding company and
bank board or committee meetings.

** Includes all telephonic meetings, even if they are single topic.

Subsidiary Board and Committee Fees

 

Director Compensation Category

   Effective 1/1/14  

All Boards - Meeting Fee

   $ 1,500  

All Committees - Meeting Fee

   $ 1,200  

Telephonic Participation Meeting Fee

    
  60% of In-Person
Meeting Fee   
* 

 

* Includes all telephonic meetings, even if they are single topic.